Citation Nr: 1409109	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  07-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as a right shoulder disorder. 

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1962 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2010, the Veteran presented hearing testimony before a Veterans Law Judge (VLJ) that is no longer with the Board.  A transcript of the January 2010 hearing is associated with the claims file.  In a November 2013 written statement, the Veteran waived his right to a new hearing before the undersigned VLJ.

In an August 2011 decision, the Board denied the claims for service connection for a cervical spine disorder and a left knee disorder.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a March 2013 memorandum decision, the Court vacated the Board's decision and remanded the appeal for additional development.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

According to the Court's March 2013 memorandum decision, the May 2010 VA examination upon which the Board relied in denying the claims service connection for a cervical spine disorder and a left knee disorder in August 2011 was inadequate.  As such, the Board will ask that a new VA examination be accomplished.

In the May 2010 VA examination, the examiner concluded that he could not resolve whether the Veteran's cervical spine disorder was causally related to service without resorting to mere speculation; however, the examiner did not explain why an opinion on the issue would be speculative other than to note that he "was unable to find any records indicating any direct specific neck injury or trauma during service."  As noted by the Court, the Veteran's service treatment records, however, reveal right shoulder complaints consistent with the claimed condition, and he has repeatedly stated that lifting heavy materials as a stock clerk caused his injury, and not a specific trauma in service.  The Court found that the lack of cervical complaints in service or evidence of trauma is an insufficient justification for determining that it would be mere speculation to offer a nexus opinion.  

The Court also found that the Board erred in relying on the May 2010 VA examination to deny the Veteran's claim for service connection for a left knee disorder.  The May 2010 VA examiner concluded that the Veteran's in-service knee injury did not cause his left knee condition because x-rays showed similar joint findings in both knees, and thus the examiner contributed any current left knee disorder to the natural aging process.  That notwithstanding, the Veteran has stated that he injured both knees and x-ray evidence of similar findings in both knees does not resolve the possibility that the current left knee disorder was related to service.  For these reasons, the Board finds that a new VA examination is warranted.  

Further, records from the Loma Linda, California VA Medical Center (VAMC) (Victorville VA Clinic) dated from May 13, 2010 to the present must be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all clinical records from the Loma Linda VAMC (Victorville VA Clinic) from May 13, 2010 to the present.

2.  Schedule a VA orthopedic examination for an opinion regarding the likely etiology of the Veteran's current cervical spine and left knee disorders keeping in mind that service treatment records reveal right shoulder complaints consistent with the claimed condition, and the Veteran has repeatedly stated that lifting heavy materials as a stock clerk caused his injury, and not a specific trauma in service.  The Veteran has also stated that he injured both knees in service and x-ray evidence of similar findings in both knees does not resolve the possibility that the current left knee disorder was related to service.  The examiner must then opine as to the following:

(a)  Whether the Veteran's cervical spine disorder was at least as likely as not incurred in or otherwise related to service. 

(b)  Whether the Veteran's left knee disorder was at least as likely as not incurred in or otherwise related to service. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  Review the record and ensure that all the above actions are completed.  When the RO/AMC is satisfied that the record is complete and the examination is adequate, the claims should be readjudicated.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and allow the appropriate time for response.  Thereafter, the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

